DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 June 2021 has been entered.


Status of the Claims
Claims 1-5, 7-13 and 15-19 are pending and examined herein.
Claims 6, 14 and 20 are cancelled.
Claim 16 is objected to.

Applicant’s Response
This Office Action is based on the Applicant’s supplemental Response filed on 10 June 2021. Applicant's response, filed on 10 June 2021, has been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
In this Office action the text presented in italics pertains to the Applicant’s explicit recitations in the Specification as filed on 17 October 2017 and in the amendment to the Specification filed on 10 June 2021 and, in the Claims as amended in the response filed on 10 June 2021. 

Specification
The Amended Specification filed on 10 June 2021 is acknowledged and accepted.
 
Claim Objections
Claim 16 is objected to because of the following informalities:  
In claim 16, line 8 the phrase “determining that the metagenomic read does not exactly match...” should be replaced with “determine that the metagenomic read does not exactly match...” since this is a function for which the processor is configured to and, the functions for which the processor is configured to are recited in the claim in the base (infinitive) form of the corresponding verbs. The following amendment is suggested:
“a processor...configured to:
receive a metagenomic read of a sample;
compare the metagenomic read.....;
determine 
In claim 16, line 17 the phrase “performing the following steps” should be replaced by “perform the following steps...” since this is a function for which the processor is configured to and, the functions for which the processor is configured to are recited in the claim in the base (infinitive) form of the corresponding verbs. The following amendment is suggested: “iteratively perform the following steps...”.
In claim 16, lines 20-21 the terms “fragmenting” and “comparing” should be replaced with the corresponding base forms of the verbs since these are functions for which the processor is configured to and, the functions for which the processor is configured to are recited in the claims in the base (infinitive) form.  Further, the recitation in line 21 that the “comparing” is performed “by the processor” is redundant since the claim already recites that the recited functions pertain to those for which the processor is configured to. The following amendment is suggested: “randomly further fragment the read fragment....” and “compare.
Appropriate correction is required.

Claim Interpretation of non-limiting recitations 
The following recitations do not limit the scope of the claimed method, program and system for the reasons sated below:
“......to determine whether the read fragments exactly match one or more of the plurality of gene sequences” in claim 1 lines 12-13; claim 9, lines 14-15 and claim 16 lines 14-15. This recitation is an intended outcome of the comparison of the read fragments to the genomic database and does not limit the scope of the claims because there is no recitation of a positive active step of determining whether the read fragments exactly match one or more of the plurality of gene sequences. If the Applicant’s intention is to set forth that the claims require an active, positive step of determining whether the read fragments exactly match one or more of the plurality of gene sequences, the claims should be amended accordingly.
“......to determine whether the further fragmented read fragments exactly match one or more of the plurality of gene sequences” in claim 1 lines 20-22; claim 9, lines 22-24 and claim 16 lines 22-24. This recitation is an intended outcome of the comparison of the further fragmented read fragments to the genomic database and does not limit the scope of the claims because there is no recitation for a positive active step of determining whether the further fragmented read fragments exactly match one or more of the plurality of gene sequences. If the Applicant’s intention is to set forth that the claims require an active, positive step of determining whether the further fragmented read fragments exactly match one or more of the plurality of gene sequences, the claims should be amended accordingly.

Interpretation of certain claim terms and phrases
In claims 1, 9 and 16 the phrases “randomly fragmenting” and “randomly fragment” are given its broadest most reasonable interpretation and, are interpreted herein as a division without a specific pattern. As such, in the instant claims, randomly fragmenting or, randomly fragment a metagenomic read is interpreted as requiring the division of a metagenomic read without a specific pattern.
The term “bootstrapping” in claims 1, 9 and 16 is interpreted as it is known in the art in the context of statistics and data science, as a statistical procedure that resamples a single dataset to create many simulated samples. Bootstrapping, as it is known in in the art, is a method of inferring results for a population from results found on a collection of smaller random samples of that population, using replacement during the sampling process.

Examiner’s Statement of the Interpretation of claim 16
For the purpose of examination, the system recited in claim 16 is interpreted as a computer-implemented functional claim as said claim is directed to a processing system comprising a processor configured to perform a series of specific steps. The MPEP section 2161.01 (I) explains that to satisfy the written description requirement of a computer-implemented functional claim, the Specification must disclose the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. The MPEP section 2161.01(III) also explains that the Specification need not teach what is well-known in the art. However, Applicant cannot rely on the knowledge of one skilled in the art to supply information that is required to enable the novel aspect of the claimed invention. In the instant case claim 16 recites a step of “randomly fragment, with bootstrapping, the metagenomic read into two read fragments” (see lines 11-12) and the step of “randomly further fragmenting the read fragment with bootstrapping” (see line 20). The algorithm to perform these steps is not described in the Specification and, the random fragmentation of a metagenomic read or, a metagenomic read fragment with bootstrapping is not well-known in the art. See rejection under 35 USC 112(a) as they pertain to written description and scope of enablement (below).

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

A. Claims 1-5, 7-13 and 15-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
This is a new grounds of rejection and is based on further consideration of the claims and the amendments herein.
Claim 1 is directed to a computer-implemented method for identifying a taxonomic entity for a metagenomic read. The method includes the steps of receiving a metagenomic read of a sample; comparing the metagenomic read to a genomic database; determining that the metagenomic read does not exactly matches one or more of a plurality of gene sequences and, in response to said determination, randomly fragmenting with bootstrapping, by the processor, the metagenomic read into two read fragments. The method further comprises the steps of comparing the metagenomic read fragments to a genomic database and, for each read fragment that does not exactly match one or more of a plurality of gene sequences, iteratively  performing the steps of randomly further fragmenting the read fragment with bootstrapping; and comparing the further fragmented metagenomic read fragments to the genomic database.
Claim 9 is directed to a computer program for performing a method comprising the steps of receiving a metagenomic read of a sample; comparing the metagenomic read to a genomic database; determining that the metagenomic read does not exactly match one or more of a plurality of gene sequences and, in response to said determination, randomly fragmenting with bootstrapping, by the processor, the metagenomic read into two read fragments. The method further comprises the steps of comparing the metagenomic read fragments to a genomic database and, for each read fragment that does not exactly match one or more of a plurality of gene sequences, iteratively performing the steps of randomly further fragmenting the read fragment with bootstrapping; and comparing, by the processor, the further fragmented metagenomic read fragments to the genomic database.
Claim 16 is directed to computer implemented function claim and recites a system for identifying a taxonomic entity of a metagenomic read, the system comprises a processor configured to receive a metagenomic read of a sample; compare the metagenomic read to a genomic database; determine that the metagenomic read does not exactly match one or more of a plurality of gene sequences and, in response to said determination, randomly fragment, with bootstrapping the metagenomic read into two read fragments. The processor is further configured to compare the metagenomic read fragments to a genomic database and, for each read fragment that does not exactly match one or more of a plurality of gene sequences, iteratively  performing the steps of randomly further fragmenting the read fragment with bootstrapping; and comparing, by the processor, the further fragmented metagenomic read fragments to the genomic database.
As such the Specification must provide a written description for randomly fragmenting with bootstrapping a metagenomic read and for randomly further fragmenting a read fragment with bootstrapping as recited in claims 1 and 9 and, the Specification must describe the algorithm for randomly fragmenting with bootstrapping a metagenomic read and for randomly further fragmenting a read fragment with bootstrapping as required for a computer-implemented functional claim (claim 16).
The Specification does not adequately describe the random fragmentation of a metagenomic read or a metagenomic read fragment with bootstrapping and, the Specification does not describe an algorithm for randomly fragmenting a metagenomic read or a metagenomic read fragment with bootstrapping. The only two instances where the Specification refers to bootstrapping is at paragraphs 22 and 39 which read:
[0022] The randomization in embodiments of the invention enables bootstrapping,
such that measures of accuracy can be derived from multiple runs.

[0039] The fragmentation and application can be repeated. For example, the
fragmentation and application can be repeated until an exact match is determined or until fragments reach the fixed length. The randomized process can enable bootstrapping. For example, accuracy can be derived from multiple runs.

With regard to the fragmentation of read sequences, the Specification describes the following:
[0021] Turning now to an overview of the aspects of the invention, one or more embodiments of the invention address the above-described shortcomings of the prior art by fragmenting metagenomic reads at random points and applying the random read fragments, sometimes referred to as seeds, to an indexed and/or annotated genomic database.

[0036] FIG. 3 illustrates an exemplary system 300 for identifying a metagenomic read according to one or more embodiments of the present invention. The system 300 can include an input 302 containing one or more metagenomic reads of a sample. The system 300 can also include a metagenomic read identification engine 310, which can include a genomic database comparison hub 312 and a read fragmentation hub 314.


These portions of the Specification only describe that bootstrapping can be performed (enabled) and, that the random fragmentation comprises dividing (fragmenting) the reads at random points. There is no further description in the Specification of what the “read fragmentation hub” does or, that said “read fragmentation hub” utilizes bootstrapping to fragment the sequence reads at random points and none of the disclosed embodiments describe the use of bootstrapping for randomly fragmenting a read. Neither the portions of the Specification above cited or, any other portion of the Specification adequately describe what randomly fragmenting, with bootstrapping, a metagenomic read or a fragment thereof requires. Likewise, these portions of the Specification do not adequately describe an algorithm for randomly fragmenting, with bootstrapping, a metagenomic read or a metagenomic read fragment.  Further, the Applicant has not pointed out which portions of the Specification provide a written description of the claim limitations of randomly fragmenting, with bootstrapping, the metagenomic read into two read fragments and further fragmenting a metagenomic read fragment with bootstrapping and, the Applicant has not pointed out where in the Specification is a written description of an algorithm for randomly fragmenting, with bootstrapping, the metagenomic read into two read fragments and further fragmenting a metagenomic read fragment with bootstrapping.
In light of the above, the Specification fails to adequately describe the random fragmentation of a metagenomic read with bootstrapping and the random fragmentation of a metagenomic read fragment with bootstrapping.
	Claims 2-5, 7-8, 10-13, 15 and 17-19 are rejected for depending on a rejected base claim.

B. Claims 1-5, 7-13 and 15-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for randomly fragmenting a metagenomic read and for further randomly fragmenting a metagenomic read fragment, does not reasonably provide enablement for randomly fragmenting, with bootstrapping, a metagenomic read and for further fragmenting a metagenomic read fragment with bootstrapping.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
Claim 1 is directed to a computer-implemented method for identifying a taxonomic entity for a metagenomic read. The method includes the steps of receiving a metagenomic read of a sample; comparing the metagenomic read to a genomic database; determining that the metagenomic read does not exactly match one or more of a plurality of gene sequences and, in response to said determination, randomly fragmenting with bootstrapping, by the processor, the metagenomic read into two read fragments. The method further comprises the steps of comparing the metagenomic read fragments to a genomic database and, for each read fragment that does not exactly match one or more of a plurality of gene sequences, iteratively performing the steps of randomly further fragmenting the read fragment with bootstrapping; and comparing the further fragmented metagenomic read fragments to the genomic database.
Claim 9 is directed to a computer program for performing a method comprising the steps of receiving a metagenomic read of a sample; comparing the metagenomic read to a genomic database; determining that the metagenomic read does not exactly match one or more of a plurality of gene sequences and, in response to said determination, randomly fragmenting with bootstrapping, by the processor, the metagenomic read into two read fragments. The method further comprises the steps of comparing the metagenomic read fragments to a genomic database and, for each read fragment that does not exactly match one or more of a plurality of gene sequences, iteratively performing the steps of randomly further fragmenting the read fragment with bootstrapping; and comparing, by the processor, the further fragmented metagenomic read fragments to the genomic database.
Claim 16 is directed to a computer-implemented functional claim and recites a system for identifying a taxonomic entity of a metagenomic read. The system comprises a processor configured to receive a metagenomic read of a sample; compare the metagenomic read to a genomic database; determining that the metagenomic read does not exactly match one or more of a plurality of gene sequences and, in response to said determination, randomly fragment, with bootstrapping, by the processor, the metagenomic read into two read fragments. The processor is further configured to compare the metagenomic read fragments to a genomic database and, for each read fragment that does not exactly match one or more of a plurality of gene sequences iteratively  performing the steps of randomly further fragmenting the read fragment with bootstrapping; and comparing, by the processor, the further fragmented metagenomic read fragments to the genomic database.
As such the Specification must provide a written description of how to randomly fragment with bootstrapping a metagenomic read and  how to randomly further fragment a read fragment with bootstrapping.
In determining whether the full scope of a claim limitation is enabled, the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without “undue experimentation.” See, e.g., In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Wands, 858 F.2d 731, 736-37, 8 USPQ2d 1400, 1402 (Fed. Cir. 1988).
In Wands, the court set forth the following factors to consider when determining whether undue experimentation is needed: (1) the breadth of the claims; (2) the nature of the invention; (3) the state of the prior art; (4) the level of one of ordinary skill; (5) the level of predictability in the art; (6) the amount of direction provided by the inventor; (7) the existence of working examples; and (8) the quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
With regard to (1) and (2) the claims are drawn to a method (claim 1), a computer program product (claim 9) and a processing system (claim 16) for identifying a taxonomic entity for a metagenomic read. The claims require the steps of randomly fragmenting with bootstrapping a metagenomic read and randomly further fragmenting a read fragment with bootstrapping.
As explained in the claim interpretation section above, the phrase randomly fragmentating is given its broadest most reasonable interpretation and is interpreted herein as a division without a specific pattern. As such, in the instant claims, the random fragmentation of a metagenomic read and the random fragmentation of a metagenomic read fragment are interpreted as requiring the division (fragmentation) of a metagenomic read or, read fragment, without a specific pattern (randomly).
Thus, the written description must enable one of ordinary skill in the art as to how to divide (fragment) a metagenomic read or, a metagenomic read fragment without a specific pattern (randomly) using bootstrapping.
With regard to (3), (4) and (5) in the field of statistics, bootstrapping is known as a statistical procedure that resamples a single dataset to create (replace) many simulated samples. See section pertaining the interpretation of certain claim terms and phrases above. This process allows the calculation of  standard errors, the construction of confidence intervals, and the performance hypothesis testing for numerous types of sample statistics. See https://statisticsbyjim.com/hypothesis-testing/bootstrapping/. In the field of bioinformatics and metagenomics, this process is used to estimate sampling distributions and to judge the reproducibility of outputs from species metagenomics based on high-throughput sequencing of biological samples. Evidence of these facts can be found in Saremi, B. et al; “Measuring reproducibility of virus metagenomics analyses using bootstrap samples from FASTQ-files”, Bioinformatics, Volume 37, Issue 8, 15 April 2021, Pages 1068–1075 under Introduction and, in Efron, B. (1982) “The Jackknife, the Bootstrap, and Other Resampling Plans”, Vol. 38. Philadelphia, USA, SIAM; pg. 1-9. As such, a person of ordinary skill in the art would be enabled to use bootstrapping for estimating sampling distributions and for judging the reproducibility of metagenomic analysis outputs. However, the state of the art at the time of the invention does not provide any guidance on how to use bootstrapping to divide (fragment) without a specific pattern (random fragmentation) a metagenomic read and, the art at the time of the invention does not provide any guidance on how to use bootstrapping to divide (fragment) without a specific pattern (random fragmentation) a metagenomic read fragment.
With regard to (6) and (7)  the Specification does not provide any guidance on how  to use bootstrapping to divide without a specific pattern (random fragmentation) a metagenomic read and to divide without a specific pattern (random fragmentation) a metagenomic read fragment. The only reference in the Specification to bootstrapping is at paragraphs 22 and 39 which read:
[0022] The randomization in embodiments of the invention enables bootstrapping,
such that measures of accuracy can be derived from multiple runs.

[0039] The fragmentation and application can be repeated. For example, the
fragmentation and application can be repeated until an exact match is determined or until fragments reach the fixed length. The randomized process can enable bootstrapping. For example, accuracy can be derived from multiple runs.

	These portions of the Specification merely describe that a randomized process can “enable” bootstrapping but do not describe how  bootstrapping is used to randomly fragment a metagenomic read and a metagenomic rad fragment. Based on the amount of direction provided by the Specification, the skilled artisan would not be enabled to perform a random fragmentation of a metagenomic sequence read using bootstrapping and, the skilled artisan would not be enabled to perform a random fragmentation of a metagenomic read fragment using bootstrapping.
	With regard to (8) the broadest most reasonable interpretation of claims 1, 9 and 16 is that they require a step of dividing a metagenomic read without a specific pattern (random fragmentation) using bootstrapping and, at least one step of dividing a metagenomic read fragment without a specific pattern (random fragmentation) using bootstrapping. However, there is a significant amount of undue experimentation since a person of ordinary skill in the art would have to elucidate how to use bootstrapping, which is known as a statistical analysis tool, to divide a metagenomic sequence read or, a fragment thereof, without a specific pattern (random fragmentation). As evidenced in the prior art documents cited in (3), (4) and (5) above, the only knowledge available to the skilled artisan at the time of the invention was that bootstrapping could be applied to metagenomic reads to estimate sampling distributions and to judge the reproducibility of outputs from species metagenomics based on high-throughput sequencing of biological samples.
Based on the above, the Examiner submits that the Specification does not disclose enough information to enable one of ordinary skill in the art to practice the invention. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to practice the full scope of the claims.
For examination purposes, claims 1, 9 and 16 will be interpreted as requiring the steps of randomly fragmenting (fragment) a metagenomic read......; randomly further fragmenting the read fragment.....; and an additional step of performing bootstrapping.
Claims 2-5, 7-8, 10-13, 15 and 17-19 are rejected for depending on a rejected base claim.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-5, 7-13 and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
This is a new grounds of rejection and is based on further consideration of the claims and the amendments herein.
Claim 1, lines 9-10 and 18; claim 9, lines 11-12 and 20 and claim 16, lines 11-12 and 20 recite: “randomly fragmenting with bootstrapping, by the processor, the metagenomic read into two read fragments” and “randomly further fragmenting the read fragment with bootstrapping”.
The recitation of “randomly fragmenting (fragment) with bootstrapping.....the metagenomic read into two read fragments” and, the recitation of “randomly further fragmenting the read fragment with bootstrapping” is unclear.  Bootstrapping is as a statistical procedure that resamples a single dataset to create many simulated samples. Bootstrapping, as it is known in in the art, is a method of inferring results for a population from results found on a collection of smaller random samples of that population, using replacement during the sampling process. The claims are unclear because fragmenting or dividing a read only provides a demarcation of a sequence of bases (read) and, as it is known in the art, this division does not require resampling and replacement or, any other type of statistical analysis. Random fragmentation of a read or a read fragment only requires a random location on the read where said read is to be divided. The Applicant is asked to clarify what aspect of a read is being resampled and replaced (bootstrapping) and, what aspect of resampling and replacing provides for a division of a read or, a read fragment without a specific pattern (random fragmentation). Clarification is requested.
For examination purposes, claims 1, 9 and 16 will be interpreted as requiring the steps of randomly fragmenting (fragment) a metagenomic read......; randomly further fragmenting the read fragment.....; and an additional step of performing bootstrapping.
Claim 1, lines 14-17; claim 9, lines 16-19 and claim 16, lines 16-19 recite: “for each read fragment that does not exactly match one or more of the plurality of gene sequences, iteratively performing the following steps until all read fragments exactly match one or more of the plurality of gene sequences”.
This recitation is unclear. As explained in the claim interpretation section of non-limiting recitations above, the recitation of “......to determine whether the read fragments exactly match one or more of the plurality of gene sequences” in claim 1 lines 12-13; claim 9, lines 14-15 and claim 16 lines 14-15 is an intended outcome of the comparison of the read fragments to the genomic database and does not limit the scope of the claims. There is no positive active step of determining whether the read fragments exactly match one or more of the plurality of gene sequences. Since there is no actual determination of whether the read fragments exactly match one or more of the plurality of gene sequences, the claims are unclear as to what is the criteria for iteratively performing the recited steps. If the Applicant’s intention is to set forth that the claims require an active, positive step of determining whether the read fragments exactly match one or more of the plurality of gene sequences, the claims should be amended accordingly. Clarification is requested.
In claims 3, 11 and 18, there is lack of antecedent basis in the claim for “the fixed minimal length”. Claims 2, 10 and 17, from which claims 3, 11 and 18 depend respectively, recite “a fixed minimal number of bases”. The following amendment is suggested to obviate this rejection:
“.....wherein the fixed minimal number of bases is 15”. 
Clarification is requested.
Claims 2, 4-5, 7-8, 10, 12-13, 15, 17 and 19 are rejected for depending on a rejected base claim.
35 USC 112(b) Rejections-Response to Arguments
Applicant’s arguments filed on 10 June 2021 have been considered. A new grounds of rejection as necessitated by the claim amendments herein has been set forth.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7-13 and 15-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The rejection herein is maintained from the previous office action.
This rejection is based on the claim interpretation provided in this office action as it pertains to the rejections under 35 USC 112(a) and 35 USC 112(b).
The updated Guidance published in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidelines (Vol. 84, No. 4, Monday January 7, 2019 at 50) (hereinafter the “Guidance”) and the October 2019 Update: subject Matter Eligibility (“October 2019 Update”) articulates the following to evaluate subject matter eligibility:
(1)       Are the claims directed to a process, machine, manufacture or composition of matter?
(2A)(1) Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea (“Prong One” of the Guidance)?
(2A)(2)  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two” of the Guidance)?
(2B)     If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?
(1): Yes, the claims are directed a method, a computer program product and a system. As such, each claim fall into at least one of  the four statutory categories of invention.
 (2A)(1): Independent claim 1 (method) is directed to the following abstract ideas which encompass mental processes: comparing, by the processor, the metagenomic read to a genomic database comprising a plurality of gene sequences; determining that the metagenomic read does not exactly match one or more of the plurality of gene sequences; randomly fragmenting, by the processor, the metagenomic read into two read fragments; comparing, by the processor, the read fragments to the genomic database comprising the plurality of gene sequences; iteratively randomly further fragmenting the read fragment; comparing, by the processor, the further fragmented read fragments to the genomic database comprising the plurality of gene sequences and generating, by the processor, an identification of the taxonomic entity based at least in part on an exact match between a read and one or more of the plurality of gene sequences.
Dependent claim 4 (method)  is directed to the following abstract idea which encompasses a mathematical concept: generating an accuracy determination for the identification.
Independent claim 9 (computer program) is directed to the following abstract ideas which encompass mental processes: comparing the metagenomic read to a genomic database comprising a plurality of gene sequences; determining that the metagenomic read does not exactly match one or more of the plurality of gene sequences; randomly fragmenting the metagenomic read into two read fragments; comparing the read fragments to the genomic database comprising the plurality of gene sequences; iteratively randomly further fragmenting the read fragment; comparing, by the processor, the further fragmented read fragments to the genomic database comprising the plurality of gene sequences and generating an identification of the taxonomic entity based at least in part on an exact match between a read and one or more of the plurality of gene sequences.
Dependent claim 12 (computer program) is directed to the following abstract idea which encompasses a mathematical concept: generating an accuracy determination for the identification.
Independent Claim 16 (system) is directed to the following abstract ideas which encompass mental processes: compare the metagenomic read to a genomic database comprising a plurality of gene sequences; determining that the metagenomic read does not exactly match one or more of the plurality of gene sequences; randomly fragment the metagenomic read into two read fragments; compare the read fragments to the genomic database comprising the plurality of gene sequences; iteratively randomly further fragmenting the read fragment; comparing, by the processor, the further fragmented read fragments to the genomic database comprising the plurality of gene sequences and generate an identification of the taxonomic entity based at least in part on an exact match between a read and one or more of the plurality of gene sequences.
Dependent claim 19 (system) is directed to the following abstract idea which encompasses a mathematical concept: generating an accuracy determination for the identification.
In claims 1, 9 and 16, the limitations of comparing, determining, randomly fragmenting, randomly further fragmenting and generating an identification are processes that, under the broadest reasonable interpretation, cover performance in the mind. In claims 1, 9 and 16, other than reciting a “processor” (claims 1 and 16) and a “processing circuit” (claim 9) for performing said processes, nothing in the claims elements precludes said steps from practically being performed in the mind. Lacking any recitation of the length of the sequence reads, the sequence read fragments and the gene sequences to which said reads and read fragments are compared to, the fragmentation of reads and read fragments and the comparison can be performed mentally. Therefore, the determination that the read does not exactly match a gene sequence can also be performed mentally. Likewise, lacking any recitation of the length of the sequence reads, the sequence read fragments and the gene sequences to which said reads and read fragments are compared to, the process of iteratively fragmenting read fragments followed by further comparison of said fragments to a plurality of gene sequences can be performed mentally. Finally, the identification of an taxonomic entity can be performed mentally by comparing a read fragment to a reference sequence associated with said taxonomic entity. With regard to the step of generating an accuracy determination in claims 4, 12 and 19, the Specification at paragraph 32 describes that said determination includes a statistical parameter such as a p-value or a confidence. As such, this process encompasses a mathematical concept as a mathematical calculation. 
“Claims directed to nothing more than  judicially recognized exceptions including abstract ideas (such as mathematical algorithms), natural phenomena, and laws of nature are not eligible for patent protection” (MPEP 2106.04). Concepts identified by the Courts as Abstracts ideas include mental processes and mathematical relationships and, as established in the 2019 Revised Patent Subject Matter Eligibility Guidance if a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components then it is still in the mental processes category unless the claim cannot practically be performed in the mind (MPEP 2106.04(a)(2) §§ III.A, III.B and IV; "2019 Revised Patent Subject Matter Eligibility Guidance" in Federal Register vol. 84 no. 4, pp. 51–53). Accordingly, the claims recite abstract ideas.
(2A)(2): The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application ("2019 Revised Patent Subject Matter Eligibility Guidance" in Federal Register vol. 84 no. 4, pp. 54–55).The judicial exceptions in the instant claim are not integrated into a practical application because the claim only recites the following additional elements:
Independent claim 1 (method): a processor, receiving a metagenomic read of a sample and performing bootstrapping.
Dependent claim 4 (method): there are no additional elements.
Independent claim 9 (computer program): a computer-readable storage medium, a processing circuit, receiving a metagenomic read of a sample and performing bootstrapping.
Dependent claim 12 (computer program): there are no additional elements.
Independent claim 16 (system): a processor, receive a metagenomic read of a sample and performing bootstrapping. 
Dependent claim 19 (system): there are no additional elements.
In claims 1, 9 and 16 the recited additional elements do not integrate the exceptions into a practical application because these elements, when considered alone or in combination, do not impose any meaningful limits on practicing the abstract ideas. In claims 1, 9 and 16 the processor, the computer-readable storage medium and the processing circuit are generic computer elements recited at a high level of generality. In particular, the generic processor and processing circuit limitations are only used to implement the abstract ideas. The step of receiving a metagenomics read of a sample is a data gathering step wherein said data is used in the comparing, determining, fragmenting and generating (abstract) steps. Performing bootstrapping is extra-solution activity as this process is used to create simulated samples data for the purpose of statistical analysis. Further, the additional elements do not use the mathematical concepts in a specific manner that sufficiently limits the use of the mathematical concepts to a practical application. Accordingly, these additional elements do not integrate the exception into a practical application because none of these elements either alone or in combination meaningfully limit the exceptions. In particular, the combination of additional elements do not use the mathematical calculations in a specific manner that sufficiently limits the use of the mathematical concepts to a practical application. None of the dependent claims recite any additional non-abstract elements. Claims 2, 3, 10, 11, 17 and 18 are directed to attributes of the read fragments, claims 5 and 13 further limit the abstract ideas, claim 7 is directed to attributes of the genomic database and claims 8 and 15 are directed to attributes of the sample. Accordingly the claims are directed to an abstract idea.
(2B): Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05). As explained above, the additional elements, when considered alone or in combination, do not integrate the exception into a practical application. In particular, the combination of additional elements does not amount to significantly more than the exception itself. Processors, computer-readable media and processing circuits are generic computer elements which are well-understood, routine and conventional. See DDR Holdings (Fed. Cir. 2014).  The steps of receiving a metagenomic read and performing bootstrapping are well-understood, routine and conventional in the field of metagenomic analysis.  Evidence that these additional steps, in combination, is well-understood, routine and conventional can be found in Laczny, C. C. et al; “BusyBee Web; metagenomic data analysis by bootstrapped supervised binning and annotation”; Nucleic Acids Research, 2017, Vol. 45,  Web Server issue W171-W179 and the references cited therein. These combination of elements does not confine the use of the abstract ideas to a particular technology; it does not solve a problem rooted in or arising from the use of a particular technology and it does not improve a technology by allowing the technology to perform a function that it previously was not capable of performing. See MPEP 2106.05(a) and 2106.05(h).
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract idea, and so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

35 USC 101 Rejections-Response to Arguments
Applicant’s arguments filed on 10 June 2021 have been considered. The Applicant asserts the following:
1) That “as an initial matter, a person cannot randomly and recursively further fragment, with bootstrapping, the read fragments mentally as the person would need to mentally choose or otherwise select a fragmentation location (which would then be chosen/selected mentally rather than randomly determined)” and that  “even were a person to attempt or otherwise try to randomly fragment the read mentally, such as process would not fairly include bootstrapping”.
It is respectfully submitted that these arguments are not persuasive. Firstly, performing a random fragmentation of a read is a mental process. A person can select a location at which a read will be divided iteratively, by pointing out to a location on the read wherein during each iteration the location is selected without a specific pattern. As such, contrary to the Applicant’s assertion and, regardless of whether the process encompasses a selection, said selection can be made without a specific pattern and therefore is a random process.  Secondly, the Applicant is remined that in light of the issues under 35 USC 112(a) and 35 USC 112(b), for the purpose of examination, the claims 1, 9 and 16 are interpreted herein as requiring the steps of randomly fragmenting (fragment) a metagenomic read, randomly further fragmenting the read fragment and, an additional step of performing bootstrapping. While bootstrapping is a process which cannot be performed mentally, as explained in the current rejection, this process constitutes an additional element to the recited abstract ideas which is is well-understood, routine and conventional in the field of biostatistics and bioinformatics.
2) That “this “random” selection would itself be distinguishable from actual random selections”. The Applicant then refers to Jokar et al; “Assessment of Human Random Number Generation for Biometric Verification” J Med Signals Sens. 2012 Apr-Jun; 2(2): 82-87 asserting that “various studies showing that the “random” sequences generated by people are biased compared to random numbers generated, for example, by computers” and that Jokar et al; shows “that the “random” numbers generated by a person can actually be used as a uniquely identifying biometric signature”.
It is respectfully submitted that this argument is not persuasive. Firstly, the claims do not require the generation of random sequences or the generation of random numbers, the claims require randomly fragmenting a metagenomic read (i.e. dividing a metagenomic read without a specific pattern) and iteratively further randomly fragmenting the metagenomic read fragments (i.e iteratively dividing a metagenomic read fragment without a specific pattern). The arguments pertaining the random generation of numerical sequences are not commensurate with the scope of the claims. Secondly, as explained in Applicant’s cited document to Jokar, the random number generation by a subject involves short-term memory function of previous numbers and the selection of a next number based on the individual’s conception of randomness. See Jokar Under the Introduction Section. The instant claims require randomly fragmenting a metagenomic read or metagenomic read fragment which requires the selection of a location within the read to divide said read in two fragments. This selection can be performed without a pattern and without the need of memorizing the sequence of bases in the sequence read, by merely pointing out any location within the read. For instance a blindfolded person can point out a location in the read and perform this process iteratively without the need for knowing the previous selected location and/or the bases where the previous selections were made and without a specific pattern.
3) That  “metagenomic classification (i.e., finding these matches) is computationally expensive even for powerful computers and requires a near base-by-base search of a genomic database that is entirely impractical for a person to perform mentally (see, e.g., para. 20 of Applicant’s originally filed specification describing k-length sequence roaming), let alone randomly with bootstrapping.”
It is respectfully submitted that this argument is not persuasive. Firstly, the claims do not define a length of the metagenomic read and a length of the gene sequences or, a number of said gene sequences stored in the database. A person can visually compare a metagenomic read with one or more gene sequences, identify whether said metagenomic read matches at least one of the gene sequences, and divide, without a pattern, said metagenomic read in two reads. This mental process can be performed iteratively. As such, the step comparing the metagenomic read sequence to a database, determining that the metagenomic read does not exactly match a sequence and  randomly fragmenting a metagenomic read are fairly interpreted under the BRI of the claim to be practically performed in the mind. Secondly, as set forth in the 2019 Guidance and the October 2019 Update to the Guidance, under Step 2A(1) of the patent-eligibility analysis the determination of whether the claims recite a judicial exception requires an evaluation of whether an abstract idea, law of nature, or natural phenomenon is set forth or described in the claims. Whether a process is computationally expensive or whether it requires powerful computers is of no relevance in said analysis.  In claims 1, 9 and 16 the steps of  comparing the metagenomic read to a genomic database comprising a plurality of gene sequences; determining that the metagenomic read does not exactly match one or more of the plurality of gene sequences; randomly fragmenting the metagenomic read into two read fragments; comparing the read fragments to the genomic database comprising the plurality of gene sequences; iteratively and randomly further fragmenting the read fragments and and generating an identification of the taxonomic entity based at least in part on an exact match between a read fragment and one or more of the plurality of gene sequences are processes that the human mind is capable of performing, as is clearly outlined above.
4) That “a multi-pass iterative approach to metagenomic classification based on randomly fragmenting sequences with bootstrapping on its face offers a practical application: improved classification of Next Generation Sequencing (NGS) reads” and that “as explained in Applicant’s originally filed specification, “one or more embodiments of the invention address the above-described shortcomings of the prior art by fragmenting metagenomic reads at random points and applying the random read fragments, sometimes referred to as seeds, to an indexed and/or annotated genomic database. This process can be iteratively repeated until an exact match is located or a minimal fragment length is achieved (Para. 21)”. The Applicant further adds that “moreover, an example use case offering an immediate practical application is provided in at least paragraph 23, “The above-described aspects of the invention address the shortcomings of the prior art by providing rapid classification and identification of a metagenomic sample. Such methods can improve human health and food and environmental safety, for example, by providing rapid identification of harmful pathogens” and that “the randomization in embodiments of the invention enables bootstrapping, such that measures of accuracy can be derived from multiple runs. Each run can have an intrinsic measure of robustness and can be used in any genomic database for rapid identification classification (Par 22)”.
It is respectfully submitted that these arguments are not persuasive. The determination under step 2A(2) of whether the recited abstract ideas are integrated into a practical application is not based on whether the the recited process as a whole (multi-pass iterative approach to metagenomic classification) purportedly provides an improvement to a technological field.  This determination is based on whether the combination of elements recited in addition to the abstract ideas impose any meaningful limits on practicing the abstract ideas, for example, by providing an improvement in the functioning of a computer or, by applying or using the judicial exceptions to effect a particular treatment or prophylaxis for a medical condition or, by using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim. See MPEP 2103.04(d)(I). In the instant case, the Applicant has not presented any arguments on how the combination of additional elements, which include receiving a metagenomic read and performing bootstrapping, use or apply the recited abstract ideas in a meaningful manner. These steps in combination represent extra-solution activity which do not rely on, or use the judicial exception in a manner that imposes a meaningful limit on the abstract ideas.  Secondly, as explained in the MPEP 2106.04(d)(1) the consideration of improvements requires first, an evaluation of the specification to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. If the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. That is, the claim includes the components or steps of the invention that provide the improvement described in the specification. Herein, the Applicant’s reference to paragraph 23 of the Specification which reads: “The above-described aspects of the invention address the shortcomings of the prior art by providing rapid classification and identification of a metagenomic sample. Such methods can improve human health and food and environmental safety, for example, by providing rapid identification of harmful pathogens” is a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art and, the Applicant has not pointed out the portions of the Specification that provide the details from which the improvement can be discerned.  Thirdly,  the Applicant’s assertion of an improvement by referring to “bootstrapping” being enabled by the “randomization” of the invention does not provide any evidence of an improvement as this statement merely sets forth that bootstrapping, which is a statistical technique known in the art, can be performed. The use of known statistical technique does not provide an improvement to the technology or to the functioning of a computer.
The rejection herein has been maintained.

Prior Art
As indicated in the Office Action mailed on 12 March 2021 Claims 1-5, 7-13 and 15-19, as currently amended, appear to be free of art under 35 USC 102 and 103 as the prior art does not teach or fairly suggests methods and systems for identifying a taxonomic entity based on the random fragmentation in two fragments of a metagenomic read which does not exactly match a gene or gene sequence followed by iteratively further randomly fragmenting each read fragment until all read fragments exactly match one or more gene sequences. The prior art does not teach or fairly suggests the random fragmentation of a metagenomic read or a metagenomic read fragment with bootstrapping.
The closest related prior art in the field of nucleic acid sequencing teaches the generation of fragments by splitting partially mapped reads into mapped and unmapped and re-mapping said fragments to a reference sequence (see US 2016/0019340 to Gottimukkala cited in the previous office action). However, there is no teaching or suggestion that the fragmentation is a random fragmentation with bootstrapping and, that the process is performed iteratively until all fragments match a genetic sequence. The closest related prior art in the field of metagenomics teaches the fragmentation of reads at any nucleotide <Q20 and the splitting of remaining read fragments into non-overlapping 30-mers (subreads), however there is no teaching for an interactive random fragmentation with bootstrapping until all fragments match a genetic sequence. See Freitas, T. C. A. et al; “Accurate read-based metagenomic characterization using a hierarchical suite of unique signatures”; Nucleic Acids Research, 2015, Vol. 43, No. 10 e69; page 1-14.

Conclusion
No claims are allowed.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE ARCHER whose telephone number is (571)270-3050. The examiner can normally be reached 9:00 AM-1:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571)272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIE ARCHER/Examiner, Art Unit 1631